Reasons for Allowance	

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 26, the prior art of record does not disclose or suggest an expandable device implantable across an aneurysm in a blood vessel of a patient, the expandable device including a plurality of braided metallic strands, each metallic strand has an oxide layer having a thickness of about 400 angstroms or less, the oxide layer is essentially free of titanium, and includes cobalt and/or chromium, the oxide layer is formed at least in part by a heat treatment, in combination with the other claimed elements. The prior art of record does not disclose that the oxide layer is formed via a heat treatment. Savage et al. (US 2017/0095358A1) discloses a stent heated within a chamber forming 200angstroms thick oxide layer, however, the oxide layer does not include cobalt and/or chromium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771